Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161731                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161731
                                                                    COA: 348561
                                                                    Manistee CC: 18-004804-FC
  CHRISTOPHER RYAN PERSKI,
           Defendant-Appellant.

  _________________________________________/

         By order of March 5, 2021, the prosecuting attorney was directed to answer the
  application for leave to appeal the May 28, 2020 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2021
           t0519
                                                                               Clerk